Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 16, 2021 has been entered. Claims 1-5 and 7-11 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatenable over Ziegler et al (EP1016354A1, English translation provided), further in view of Watkins et al (US 2014/0272379) and the data sheet of Tripropylene Glycol (TPG), as evidenced from Monument Chemical(see The data sheet of TPG in the record).
Regarding claims 1 and 9, Ziegler teaches a method for producing bead foams from foam beads based on polymer (i.e. the invention relates to a method for producing permanent molded articles from polymer foam particles by shaping the foam particles and welding them together using microwave energy. [0001]). Ziegler teaches that, the method includes wetting foam beads with a polar liquid (i.e. suitable microwave-absorbing media are preferably liquids and in particular polar liquid, such as water, alcohols or the like, or else electrically conductive 
However, Ziegler is silent to use a specific thermoplastic elastomers to make foam beads. In the same field of endeavor, foaming thermoplastic elastomers, Watkin discloses that the article is a thermoplastic elastomer such as thermoplastic polyurethane elastomers ... ([0020]). In one embodiment, a foamed article, such as a midsole for footwear, is formed by placing desired amount of thermoplastic polyurethane foamed pellets in a compression mold in the shape of the article ([0054]). Thus, Watkin discloses the foamed beads from at least one thermoplastic elastomer and a blowing agent to make the foamed article. The claimed thermoplastic elastomer and a blowing agent would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.    
However, Ziegler does not disclose a specific boiling point of the polar liquid. Watkins discloses multiple polar liquids. The polar liquid has a boiling point in the range from 120˚ C to 350˚ C. For example, in Watkins’s list of polar liquids ([0023]), Tripropylene Glycol (TPG) has a boiling point at 267˚ C (see attached data sheet from Monument Chemical). 267˚ C is inside the range of 120˚ C to 350˚ C. It would have been obvious to one of ordinary skill in the art before 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatenable over the combination of Ziegler et al and Watkins as applied to claim 1 above, further in view of Pham (US Patent No. 4,853,420).
Regarding claim 2, Ziegler teaches joining the foam beads together thermally in a mold via high-frequency electromagnetic radiation. However, Ziegler does not disclose the specific wavelength of high-frequency electromagnetic radiation. In the same field of endeavor, foamable beads, Pham teaches that “the term high frequency electromagnetic radiation as employed herein means that the electromagnetic energy has a frequency of from about 0.1 to about 30,000 MHz and includes the ultrasonic frequency range of from about 18 KHz to about 1000 KHz, the radio frequency (RF) range of from about> 1 MHz to about 300 MHz and the microwave (MW) frequency range of from about> 300 MHz to about 30,000 MHz” (Col. 2, lines 26-33). This teaching of 0.1-30,000 MHz overlaps the claimed range of 100MHz-300GHz and overlapping range has been held as prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Pham to have the range of 100MHz-300GHz microwave available for fusing foamed beads. By doing so, it would be possible to provide suitable energy to join the foamed beads to obtain foamed products.
Claims 3-4, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatenable over the combination of Ziegler et al and Watkins as applied to claim 1 above.
Regarding claim 3, Ziegler teaches joining the foam beads are obtained from thermoplastic elastomer ([0016] and [0017]). However, Ziegler does not disclose the foam beads from thermoplastic polyurethane. In the same field of endeavor, foaming thermoplastic elastomers, Watkins teaches the article (i.e. bead foam) is a thermoplastic elastomer. Nonlimiting examples of suitable thermoplastic elastomers include thermoplastic polyurethane elastomers ([0020], lines 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Watkins to introduce polyurethane foam beads.  Doing so would be possible to fabricate protective gear from foam beads and enhance their comfortability, as recognized by Watkins ([0053]).
Regarding claim 4, Ziegler teaches joining the foam beads together thermally in a mold via high-frequency electromagnetic radiation. However, Ziegler does not explicitly disclose a bulk density of the foam beads. Watkins discloses that the foam pellets (or beads) may have a density of from about 0.01 (i.e. 10.0 kg/m3) to about 0.3 g/cm3 (i.e. 300.0 kg/m3) ([0054], lines 21-22). Apparently, 10-300 kg/m3 is overlapping the claimed range of 30-250 kg/m3 and overlapping range has been held as prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Watkins to define the range of density of foam beads.  Doing so would well establish the proper process of manufacturing bead foams then guarantee the product quality.
7 and 8, Ziegler teaches the method to produce bead foams from foam beads except explicitly to disclose more names of the polar liquid. Watkins teaches suitable diols that may be used as extenders include ethylene glycol and lower oligomers of ethylene glycol including diethylene glycol, triethylene glycol, tripropylene glycol and tetrapropylene glycol and combinations of these ([0023]). In addition to difunctional extenders, a small amount of a trifunctional extender such as trimethylolpropane, 1,2,6-hexanetriol and glycerol, may also be present ([0025], line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zielger to incorporate the teachings of Watkins to introduce a chemical blowing agent such as Tripropylene Glycol (TPG) etc. Doing so would accelerate or facilitate the formation of cells (i.e. foaming). 
Regarding claim 10, Ziegler teaches the method to produce bead foams from foam beads except mentioning more applications of bead foams. Watkins discloses that methods of forming foams that can be customerized for cushioning in footwear, protective wear, and similar applications ([0009]), lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Watkins to introduce the applications of bead foams in the field of footwear, protective wear etc. Doing so would open more opportunities for the products and make business more profitable, as recognized by Watkins ([0053]). 
Regarding claim 11, Ziegler teaches the method to produce bead foams from foam beads except mentioning the polar liquid includes alcohols. Watkins discloses that nonlimiting examples of suitable diols that may be used as extenders include tripropylene glycol (a polar liquid) ([0023], Lines 1-6). It would have been obvious to one of ordinary skill in the art before 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ziegler et al and Watkins as applied to claim 1 above, further in view of Lesca et al. (EP 0,583,321), hereinafter Lesca.
Regarding claim 5, Ziegler teaches the method to produce bead foams from foam beads except explicitly to disclose the foam beads are wetted with the polar liquid in proportions of weight, based on the foam beads. In the same field of endeavor, foamed propylene polymer articles, Lesca teaches that the quality of foaming agent (i.e. polar liquid) that is added to the polymer ranges preferably from 1 to 30% by weight with respect to the polymer, more preferably from 2 to 15% (Col. 5, lines 57-58; Col. 6, lines 1-2). The range (2 to 15%) of the polar liquid suggested by Lesca overlaps the claimed range 0.1-10% in claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Lesca to have the polar liquid in proportions of 0.1 to 10 wt% with respect to the foam beads. Doing so would produce strong bonding bead foams without voids, as recognized by Lesca (Col. 6, Lines 29-58).  
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered.
In response to applicant’s arguments in claim 1 that both Ziegler and Watkin do not disclose a thermoplastic elastomer foam or of wetting with a polar liquid having a boiling point of 120-350˚ C, it is not persuasive. 

Second, Watkins discloses that Tripropylene Glycol (TPG) as one of extenders but not excluding TPG as a polar liquid (having a boiling point at 267˚ C (see attached data sheet from Monument Chemical in record)) wetting foam particles. In Applicant’s claimed limitations of claim 1, only requires “a polar liquid that has a boiling point in the range from 120˚ C to 350˚ C”. In other words, if TPG in Watkins’s teaching meets the limitation, it would not matter that TPG can be an extender (if necessary).
Regarding arguments in claim 2 that Pham discloses microwaves causing foaming instead of fusing beads, it is not persuasive. The reason for Pham to use microwave is to heat foaming beads. It will be an intended use if microwaves are only allowed for foaming.   
5 that Lesca uses polar liquid as a foaming agent instead of wetting beads in a fusion process, it is not persusive. Lesca does not exclude that a polar liquid can be used to wet beads in a fusion process.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742